DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment filed 11/02/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,574,066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
Although claims 21-22, 24, 31-32, 34 have been amended, the claims 21-40 claim the same subject matter as claims 1-16 of U.S. Patent No. 10,574,066 B2.
	In particular:
16/746,440
10,574,066 B2
21. (Currently Amended) An aircraft electronics system comprising: a charge collection circuit for collecting charge; a switching circuit for discharging the collected charge through a bonding circuit formed between a chassis and a bonding surface; and a voltage measurement circuit for measuring a voltage difference between a measurement terminal electrically coupled to the 
22. (New) The aircraft electronics system of claim 21, wherein the first switching element comprises a field effect transistor ("FET").  
23. (New) The aircraft electronics system of claim 22, wherein the FET comprises a p channel FET. 



	Regarding claim 21, the only difference between the claim 21 and claim 1 of the patent is that the variation in words and claim 21 is dropping some limitation to broader the claim.  However, it’s obvious that the claims are claiming substantially the same subject matter.
 	Regarding claims 22-23, the claims are claiming the same subject matter as claim 1 of the patent.
24. (New) The aircraft electronics system of claim 21, wherein the second switching element comprises a bipolar junction transistor ("BJT").  



	Regarding claim 24, the claim same subject matter of claim 1 of the patent.
25. (New) The aircraft electronics system of claim 21, wherein the charge collection circuit comprises one or more capacitors coupled to a voltage source.  
3. The aircraft electronics system of claim 1, wherein the charge collection circuit comprises one or more capacitors coupled to a voltage source.


	Regarding claim 25, the claim is identical to claim 3 of the patent.
26. (New) The aircraft electronics system of claim 21 further comprising a hardware processor is configured to provide a signal to the switching circuit to conductively couple the charge collection circuit to the measurement terminals. 
4. The aircraft electronics system of claim 1, wherein the hardware processor is configured to provide a signal to the switching circuit to conductively couple the charge collection circuit to the measurement terminals.


Regarding claim 26, the claim is identical to claim 4 of the patent.
27. (New) The aircraft electronics system of claim 21, wherein the voltage measurement circuit comprises a differential amplifier to output a voltage differential across the measurement terminals.  
5. The aircraft electronics system of claim 1, wherein the voltage measurement circuit comprises a differential amplifier to output a voltage differential across the measurement terminals.


Regarding claim 27, the claim is identical to claim 5 of the patent.
28. (New) The aircraft electronics system of claim 27, further comprising an analog to digital converter at an output of the differential amplifier, the analog to digital converter configured to output a digital value of the voltage differential across the measurement terminals.  
6. The aircraft electronics system of claim 5, further comprising an analog to digital converter at an output of the differential amplifier, the analog to digital converter configured to output a digital value of the voltage differential across the measurement terminals.


Regarding claim 28, the claim is identical to claim 6 of the patent.
29. (New) The aircraft electronics system of claim 28 further comprising a hardware processor configured to indicate a loss-of-bonding warning for voltage differential measurements larger than a predetermined threshold voltage value.  

7. The aircraft electronics system of claim 6, wherein the hardware processor is configured to indicate a loss-of-bonding warning for voltage differential measurements larger than a predetermined threshold voltage value.


Regarding claim 29, the claim is identical to claim 7 of the patent.
30. (New) The aircraft electronics system of claim 29, wherein the predetermined threshold voltage value is 0.25 V.  
8. The aircraft electronics system of claim 7, wherein the predetermined threshold voltage value is 0.25 V.


Regarding claim 30, the claim is identical to claim 8 of the patent.
31. (Currently Amended) A rotorcraft, comprising: an avionics electronics system comprising: a charge collection circuit for collecting charge; a switching circuit for discharging the collected charge through a bonding circuit formed between a chassis and a bonding surface; and a voltage measurement circuit for measuring a voltage 

32. (New) The rotorcraft of claim 31, wherein the first switching element  comprises a field effect transistor ("FET").  
33. (New) The rotorcraft of claim 32, wherein the FET comprises a p channel FET.  
34. (New) The rotorcraft of claim 31, wherein the second switching element comprises a bipolar junction transistor ("BJT").  



Regarding claim 31, the only difference between the 31 and claim 9 of the patent is that the variation in words and claim 31 is dropping some limitations to broader the claim.  However, it is obvious that the claims are claiming substantially the same subject matter.
Regarding claims 32-34, the claims are claiming substantially the same subject matter of claim 9.
35. (New) The rotorcraft of claim 31, wherein the charge collection circuit comprises one or more capacitors coupled to a voltage source.  

10. The rotorcraft of claim 9, wherein the charge collection circuit comprises one or more capacitors coupled to a voltage source.


Regarding claim 35, the claim is identical to claim 10 of the patent.
36. (New) The rotorcraft of claim 31 further comprising a hardware processor is configured to provide a signal to the switching circuit to conductively couple the charge collection circuit to the measurement terminals.  
11. The rotorcraft of claim 9, wherein the hardware processor is configured to provide a signal to the switching circuit to conductively couple the charge collection circuit to the measurement terminals.



37. (New) The rotorcraft of claim 31, wherein the voltage measurement circuit comprises a differential amplifier to output a voltage differential across the measurement terminals, the aircraft electronics system further comprising an analog to digital converter at an output of the differential amplifier, the analog to digital converter configured to output a digital value of the voltage differential across the measurement terminals.  
12. The rotorcraft of claim 9, wherein the voltage measurement circuit comprises a differential amplifier to output a voltage differential across the measurement terminals.
13. The rotorcraft of claim 12, further comprising an analog to digital converter at an output of the differential amplifier, the analog to digital converter to output a digital value of the voltage differential across the measurement terminals.


Regarding claim 37, the claim is identical to the combination of claims 12 and 13 of the patent.
38. (New) The rotorcraft of claim 37 further comprising a hardware processor configured to indicate a loss-of-bonding warning for voltage differential measurements larger than a predetermined threshold voltage value.  
14. The rotorcraft of claim 13, wherein the hardware processor is configured to indicate a loss-of-bonding warning for voltage differential measurements larger than a predetermined threshold voltage value.


Regarding claim 38, the claim is identical to claim 14 of the patent.
39. (New) The aircraft electronics system of claim 38, wherein the predetermined threshold voltage value is 0.25 V.  
15. The rotorcraft of claim 14, wherein the predetermined threshold voltage value is 0.25 V.


Regarding claim 39, the claim is identical to claim 15 of the patent.
40. (New) A method for determining electrical bonding integrity, the method comprising: charging a charge collecting circuit; activating a switch to automatically couple the charge collecting circuit to one or more bonding measurement terminals; measuring a voltage differential across the bonding measurement terminals; determining that the voltage differential across the bonding measurement terminals is above a threshold voltage value; and providing an electrical bonding warning indicator that indicates a loss of electrical bonding subsequent to the determining;  




Regarding claim 40, the only difference between the 40 and claim 16 of the patent is that the variation in words and claim 40 is dropping some limitations to broader the claim.  However, it is obvious that the claims are claiming substantially the same subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, 27, 31, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (4,980,795).
Regarding claims 21-24, 31, Moore et al. discloses an aircraft electronics system comprising: a charge collection circuit (42)(See fig. 2) for collecting charge; a switching circuit (48) for discharging the collected charge through a bonding circuit formed between a chassis and a bonding surface (Through element 482); and a voltage measurement circuit (40, 44) for measuring a voltage difference between measurement terminals across the chassis (By element 30) and the bonding surface; wherein the switching circuit (48) comprises a first switching element (481 for electrically coupling 
Regarding claims 26, 36, Moore et al. discloses a hardware processor (24) is configured to provide a signal to the switching circuit (48) to conductively couple the charge collection circuit to the measurement terminals (from element 30).  
Regarding claim 27, Moore et al. discloses the voltage measurement circuit (40, 44) comprises a differential amplifier (440) to output a voltage differential across the measurement terminals. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (4,980,795) in view of Jarvinen (7,592,783 B1)
Regarding claims 25, 35, Moore et al. discloses electric field sensor (30) but does not explicitly disclose the charge collection circuit comprises one or more capacitors coupled to a voltage source. 
Jarvinen discloses P-Static energy source for an aircraft and further discloses charge collection circuit comprises one or more capacitors (Jarvinen’s col. 3, lines 27-31).
.
Claims 28-30, 37-39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (4,980,795) in view of Hassanzadeh et al. (4,931,740).
Regarding claims 28, 37, Moore et al. does not explicitly disclose an analog to digital converter at an output of the differential amplifier, the analog to digital converter configured to output a digital value of the voltage differential across the measurement terminals.14 Attorney Docket No. 2355-0045 (17-040)Patent Application 
Hassanzadeh discloses electrostatic field gradient sensor and further discloses an analog to digital converter (In display 17, col. 4 lines 15-20) at an output of the differential amplifier (16), the analog to digital converter configured to output a digital value of the voltage differential across the measurement terminals.14 Attorney Docket No. 2355-0045 (17-040)Patent Application  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to incorporate the analog to digital converter at an output of the differential amplifier as taught by Hassanzadeh into the system of Moore et al. because it is a matter of circuit design choice.  Such AD converter involves only routine.
Regarding claims 29, 38, pertinence to the discussion of claim 28 above, Moore et al. discloses hardware processor (24) is configured to indicate a loss-of-bonding warning 
Regarding claim 30, 39, Moore et al. and Hassanzadeh does not disclose the predetermined threshold voltage value is 0.25 V.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to incorporate the threshold value of 0.25 V into the system of Moore et al. and Hassanzadeh because it has been held that:  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (MPEP 2144.05”.
Claims 32-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (4,980,795) in view of Baltzer (3,694,754).
Regarding claims 32-34, Moore et al. does not disclose the switching circuit comprises a p-channel field effect transistor, the p-channel field effect transistor comprising a gate electrode coupled to the hardware processor (24), a source electrode coupled to the charge collection circuit, and a drain electrode coupled to the measurement terminals.  
14Attorney Docket No. 2355-0045 (17-040)Patent ApplicationBaltzer discloses suppression of electrostatic noise in antenna systems and further discloses the switching circuit comprises a field effect transistor (24), comprising a gate electrode coupled to the hardware processor (26).
The only difference between claimed invention and Moore et al. and Baltzer is that the claimed invention recites a source electrode coupled to the charge collection circuit, 
14 Attorney Docket No. 2355-0045 (17-040)Patent Application It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to incorporate the P FET for the N FET, as taught by Baltzer into the system of Moore et al. because it is a matter of circuit design choice for the switching.
New Ground of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 26, 31, 35, 36, 40, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootaka et al. (US 2010/0073181 A1).
Regarding claims 21, 40, Ootaka et al. discloses an electronics system comprising: a charge collection circuit (21) for collecting charge; a switching circuit (13) for discharging the collected charge through a bonding circuit formed between a chassis 
Regarding claim 31, Ootaka et al. discloses an electronics system comprising: a charge collection circuit (21) for collecting charge; a switching circuit (13) for discharging the collected charge through a bonding circuit formed between a chassis  (Ground) and a bonding surface (At 31a); and a voltage measurement circuit (14) for measuring a voltage difference between a measurement terminal (GE) electrically coupled to the chassis and a measurement terminal electrically coupled to the bonding surface; wherein the switching circuit (13) comprises a first switching element (13a) for electrically coupling the charge collection circuit (21) and the voltage measurement circuit (14) when the first switching element (13a) is in an on state and a second switching element (43) for selectively transitioning the first switching element between an off state and the on state.
Regarding claims 25, 35, Ootaka et al. discloses the charge collection circuit (21) comprises one or more capacitors coupled to a voltage source (VGS).
Regarding claim 26, 36, Ootaka et al. discloses   a hardware processor (15) is configured to provide a signal to the switching circuit to conductively couple the charge collection circuit (21) to the measurement terminals.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootaka et al. (2010/0073181 A1) in view of Chen (US 2005/0151200 A1).
Regarding claims 22-23, 32-33, Ootaka et al. discloses every subject matter recited in the claim.
The only difference between Ootaka et al. and the claimed invention is that the claimed invention recites the switching circuit comprises a FET.
Chen discloses electrostatic discharge protection circuit with a diode string and further discloses an FET transistor (134) connect between measurement circuit and ground.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the FET transistor as taught by Chen into the system of Ootaka et al. because having FET transistor as switching circuit involves only routine experimental.
Regarding claim 24, 34 Ootaka et al. does not disclose the second switching element comprises a bipolar transistor.
Chen discloses electrostatic discharge protection circuit with a diode string and further discloses a switching element comprises a bipolar transistor (150).
.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootaka et al. (2010/0073181 A1) in view of Moore et al. (4,980,795).
Regarding claim 27, Ootaka et al. does not discloses the voltage measurement circuit comprise a differential amplifier to output a voltage differential across the measurement terminals.
Moore et al. discloses system for discharging and controlling electric charge on aircraft in flight and further discloses the voltage measurement circuit (44) comprises a differential amplifier (440) to output a voltage differential across the measurement terminals.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate discloses the voltage measurement circuit (44) comprises a differential amplifier (440) to output a voltage differential across the measurement terminals, as taught by Moore into the system of Ootaka et al. because having differential amplifier is typical in measuring the voltage.
Claims 28-30, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootaka et al. (2010/0073181 A1) in view of Moore et al. (4,980,795) and further in view of in view of Hassanzadeh et al. (4,931,740).
Regarding claims 28, 37, Ootaka et al. and Moore et al. does not explicitly disclose an analog to digital converter at an output of the differential amplifier, the analog to digital 
Hassanzadeh discloses electrostatic field gradient sensor and further discloses an analog to digital converter (In display 17, col. 4 lines 15-20) at an output of the differential amplifier (16), the analog to digital converter configured to output a digital value of the voltage differential across the measurement terminals.14 Attorney Docket No. 2355-0045 (17-040)Patent Application  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to incorporate the analog to digital converter at an output of the differential amplifier as taught by Hassanzadeh into the system of Ootaka et al. and Moore et al. because it is a matter of circuit design choice.  Such AD converter involves experimentally routine.
Regarding claims 29, 38, pertinence to the discussion of claim 28 above, Moore et al. discloses hardware processor (24) is configured to indicate a loss-of-bonding warning for voltage differential measurements larger than a predetermined threshold voltage value (S 42, fig. 2). 
Regarding claim 30, 39, Moore et al. and Hassanzadeh does not disclose the predetermined threshold voltage value is 0.25 V.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the instant application to incorporate the threshold value of 0.25 V into the system of Ootaka et al. and Moore et al. and Hassanzadeh because it has been held that:  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (MPEP 2144.05”.
Response to Arguments
In response to Applicant’s argument that claim 1 recites: “"a voltage measurement circuit for measuring a voltage difference between a measurement terminal electrically coupled to the chassis and a measurement terminal electrically coupled to the bonding surface." and 
“no reference includes a feature offering a voltage measurement circuit configured as recited above. In particular, the Examiner identifies circuit 48 of Moore as reading on this feature; however, Applicant can find no description in Moore of circuit 48 measuring a voltage difference, much less a voltage difference between a first terminal coupled to a chassis and a second terminal coupled to a bonding surface.”
Moore does explicitly disclose all of the subject matter as recited in the claim.  The voltage measurement circuit including circuit 40 and 44 (See also figs. 2) that measurement the voltage in the sensor 30, which electrically coupled to the chassis and surface (See fig. 1).  Circuit 44 differentiates the voltage to enable switch 482 to discharge.
The “voltage different between a first terminal coupled to chassis and second terminal coupled to a bonding surface” is explicitly disclose in figure 1, across sensor 30.  Not only in figure 1, the voltage different is explicitly disclosed in figure 3 and column 5, lines 14-41.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866
                                                                                                                                                                                                        November 19, 2021